Exhibit 10.10

 

FIRST AMENDMENT TO AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF FOE
II (NEW) LP (FORMERLY KNOWN AS FORTRESS OPERATING ENTITY II LP)

 

(a Delaware limited partnership)

 

This FIRST AMENDMENT TO AMENDED AND RESTATED AGREEMENT OF LIMITED PARTNERSHIP OF
FOE II (NEW) (formerly known as Fortress Operating Entity II LP) (this
“Amendment”), dated as of July 31, 2012, by FIG Corp., a Delaware corporation,
as general partner (the “General Partner”).

 

RECITALS

 

A                                      On July 13, 2012, the General Partner and
the Limited Partners entered into that Amended and Restated Agreement of Limited
Partnership of Fortress Operating Entity II LP (the “Partnership” and such
agreement, the “Agreement”).

 

B.                                     On July 16, 2012, the Partnership filed
with the Secretary of State of the State of Delaware a Certificate of Amendment
to the Certificate of Limited Partnership of the Partnership to change its name
from “Fortress Operating Entity II LP” to “FOE II (New) LP”.

 

C.                                     The Partnership desires to amend the
Agreement to reflect the name change in accordance with Section 10.1 of the
Agreement.

 

NOW, THEREFORE, the Agreement is hereby amended as follows:

 

1.  Amendment to Article II.  Section 2.2 is hereby superseded and replaced in
its entirety by the following:

 

Section 2.2.  Partnership Name  The name of the Partnership is “FOE II (New)
LP.”  The name of the Partnership may be changed from time to time by the
General Partner.

 

2.  Governing Law.  This Amendment shall be interpreted and enforced in
accordance with the laws of the State of Delaware.

 

3.  Full Force and Effect.  The Agreement (as amended by this Amendment) shall
remain in full force and effect.

 

4.  Binding on Successors.  This Amendment inures to the benefit of and shall be
binding upon the parties hereto and their respective successors and assigns.

 

[Signature Page to Follow]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned, being the General Partner of the Company,
has executed this Amendment as of the date first written above.

 

 

 

 

GENERAL PARTNER:

 

 

 

 

 

 

 

 

FIG CORP.,

 

 

a Delaware corporation

 

 

 

 

 

 

 

By:

/s/ David N. Brooks

 

 

Name: David N. Brooks

 

 

Title: Secretary

 

 

[Signature Page to First Amendment to A&R Agreement of Limited Partnership of
FOE II (New) LP]

 

--------------------------------------------------------------------------------